Case 1:21-cv-01128-GPG Document 5‘ Filed 05/07/21 USDC Colorado Page 1 of 31

FILED

UNITED STATES DISTRICT COURT
DENVER, COL

ORADO
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO MAY 07 2021
JEFFREY P. COLWELL
Civil Action No. 1:21 -cv- 01128-GPG CLERK

 

Miguel Angel Botello, Applicant,

V.

JOHN FABBRICATORE, Field Director, Immigration and Customs Enforcement;

TAE JOHNSON, Acting Director for Immigr: ation and Customs Enforcement;
ALEJANDRO MAYORKAS, Acting Secretary of the Department of Homeland Security;

MERRICK B. GARDLAND, Attorney General, United States of America; and

JOHNNY CHOATE, Warden, The GEO Group, Aurora Immigration and Customs Enforcement
Processing Center, Respondent.

(Note: If you are attacking the validity of a state conviction or sentence and not the execution of
your sentence, you must file an application for a writ of habeas corpus pursuant to 28 U.S.C. §
2254. If you are attacking the validity of a judgment entered in a federal court, you must file a
motion pursuant to 28 U.S.C. § 2255 in the federal court that entered the judgment.)

 

APPLICATION FOR A WRIT OF HABEAS CORPUS
PURSUANT TO 28 U.S.C. § 2241

 

 

NOTICE
i

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 

A. APPLICANT INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Miguel Angel Botello, A#216158980, Aurora Detention Center, 3130 North Oakland Street,
Aurora, CO 80010.
Case 1:21-cv-01128-GPG Document 5 | Filed 05/07/21 USDC Colorado Page 2 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980

4
Indicate whether you are a prisoner or other confined persons as follows: (Check one)

Pretrial detainee
Civilly committed detainee

xxx Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner
Other: (Please explain)

 

 

B. RESPONDENT INFORMATION

JOHN FABBRICATORE, ICE Field Director, Denver District, 12445 E. Caley Avenue,

Centennial, CO 80111; TAE JOHNSON, Acting Director U.S. Immigration and Customs

Enforcement, 500 12 St. SW, Washington, D.C. 20536; ALEJANDRO MAYORKAS, US.
Secretary of the Department of Homeland Security, 3801 Nebraska Ave. NW, Washington, D.C.

20016; MERRICK B. GARDLAND, Attorney General, United States of America, 950
Pennsylvania Ave NW Suite 7141, Washington, D.C. 20530; JOHNNY CHOATE, Warden, The
GEO Group, Aurora Immigration and Customs Enforcement Processing Center, 3130 Oakland
Street, Aurora, CO 80010

 

 

C. STATEMENT OF CLAIMS

State clearly and concisely every claim you are asserting in this action. For each claim, specify
the right that allegedly has been violated and all facts that support your claim. If additional
space is needed to describe any claim or to assert additional claims, use extra paper to continue
that claim or to assert the additional claim(s). Please indicate that additional paper is attached
and label the additional pages regarding the statement of claims as “C. STATEMENT OF
CLAIMS.”

See “C. STATEMENT OF CLAIMS.” attached page # __5 - 7

Page 2 of 29
Case 1:21-cv-01128-GPG Document5 Filed 05/07/21 USDC Colorado Page 3 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980

D. PRIOR APPLICATIONS ;
Have you ever filed a lawsuit, other than this lawsuit, in any federal court in which you raised
or could have raised the claim(s) raised in this action? Yes xxx No (Check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one
prior application, use additional paper to provide the requested information for each prior
application. Please indicate that additional paper is attached and label the additional pages
regarding previous law suits as “D. PRIOR:APPLICATION. i

|

 

 

 

 

Name and location of court: | N/A
Case number: : N/A
Type of proceedings: | N/A
List the claim(s) raised: . N/A
Date and results :( Attach a copy of N/A

 

the decision if available)

Result on appeal, if appealed: N/A

E. ADMINISTRATIVE REMEDIES

WARNING: You must exhaust administrative and/or state remedies before filing an action in
federal court pursuant to 28 U.S.C. § 2241. Your case may be dismissed if you have not
exhausted administrative and/or state remedies. If additional space is needed to explain
exhaustion, use extra paper to do so. Please indicate that additional paper is attached and label
the additional pages regarding exhaustion as “E. ADMINISTRATIVE REMEDIES.”

Explain the steps you have taken to exhaust’ administrative and/or state remedies:

See “E. ADMINISTRARTIVE REMEDIES.” attached page # __ 8

“Page 3 of 29
Case 1:21-cv-01128-GPG Document 5 ' Filed 05/07/21 USDC Colorado Page 4 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

See “F. REQUEST FOR RELIEF.” attached page#_ 9 - 11

G APPLICANT’S SIGNATURE

I declare under penalty of perjury that I am the applicant in this action, that I have read this
application, and that the information in this application is true and correct. See 28 U.S.C. § 1746,
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this application: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation,
(2) is supported by existing law or by nonfrivolous argument for extending or modifying existing
law; (3) the factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or discovery; and
(4) the application otherwise complies with the requirements of Rule 11.

| [ne

May 5, 2021
(Date)

 

Page 4 of 29
Case 1:21-cv-01128-GPG Document 5’ Filed 05/07/21 USDC Colorado Page 5 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980

“C, STATEMENT OF CLAIMS.”
CLAIM ONE: Statutory Violation - 8 U.S.C. § 1231(a).

Supporting Facts: Petitioner’s continued detention by Respondents is unlawful and
contravenes 8 U.S.C. § 1231 (a) (6) as interpreted by the U.S. Supreme Court in Zadvydas. The
six-month presumptively reasonable periodifor continued removal efforts has expired. Petitioner
still has not been removed. Petitioner’s removal to Venezuela is not reasonably foreseeable. The
Supreme Court held in Zadvydas and Martinez that I.C.E.’s continued detention of someone after
six months where deportation is not reasonably foreseeable is unreasonably and in violation of 8
U.S.C. § 1231 (a). 533 US. at 701. Petitioner seeks a writ of habeas corpus from this Court, under
28 U.S.C. § 2241, ordering his release from this unlawful detention.

1. Petitioner. On October 18, 2019. I, Miguel Angel Botello, went incarcerated in the County
Salt lake City. After being convicted in the United States Court for the Court of Utah, On January
16, 2020. I went sentenced to one hundred twenty days of jail in County Salt Lake City, with one
felony of 3rd degree. Case No. 191404333. On February 11, 2020. I went to take to ICE on custody.
On February 19, 2020. I arrived to Aurora / ICE Processing Center.

2. Petitioner. On February 24, 2020. I, Miguel Angel Botello asked my deportation to
Venezuela before a Judge Immigration because an ICE’s officer say me that in two months they
could to take me to my Country, I have a restriction order with my daughter, my sister died in that
time and my mother is only at my country with the baby of my sister deceased and I need to help.

I have been removed that day. Exhibit 1, Page. 13-16.

CLAIM TWO: Substantive Due Process Violation - Fifth Amendment

Supporting Facts: Petitioner’s continued detention violates petitioner’s right to substantive
due process through a deprivation of the core liberty interest in freedom from bodily restraint. See.
E.g., Tam v. .N.S., 14 F. supp. 2d 1184 (E.D. Cal 1988) (Alien retain substantive due process
rights).

Page 5 of 29
Case 1:21-cv-01128-GPG Document 5°‘ Filed 05/07/21 USDC Colorado Page 6 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980

“C. STATEMENT OF CLAIMS.”

The Due Process Clause of the Fifth Amendments requires that the deprivation of petitioner’s
liberty be narrowly tailored to serve a compelling government interest. While respondents would
have an interest in detaining petitioner in order to effectuate removal, that interest does not justify
the indefinite detention of petitioner, who is not significantly likely to be removed in the reasonably
foreseeable future. The U.S. Supreme Court in Zadvydas thus interpreted 8 U.S.C. § 1231 (a) to
allow continued detention only for a period reasonably necessary to secure the alien’s removal,
because any other reading would go beyond the government’s articulated interest to effect the
alien’s removal. See Kay v. Reno, 94 F. supp. 2d. 546, 551 (M.D. Pa 2000) (grating writ of Habeas
Corpus, because petitioner’s substantive due process rights were violated, and noting that “If
deportation can never occur, the government’s primary legitimate purpose in detention executing

removal is nonsensical.”).

1. Petitioner. My custody status was first reviewed On May 24, 2020. Around On July 2020,
I did take a personal interview with two ICE's officers, On August 2020, I, Miguel Angel Botello,
talked with my ICE's officer over my interview he did said me that my case was send to

Washington. Exhibit 2, page. 17.

2. Petitioner. On or about nine months after my removal order became final, ICE conducted
another review, in a letter dated On November 16, 2020, On December 07, 2020, ICE informed
me that I, Miguel Angel Botello, would not be released, because my deportation was “reasonably
foreseeable.” And that ICE ERO is in possession of a travel document to facilitate my removal

from the United States. Exhibit 3, page. 18-19.

3. Petitioner. In the three months that have passed since my last custody review On December
07, 2020. ICE notified me again On March 15, 2021. The decision to Continue in Detention and
that ICE ERO is in possession of a travel document to facilitate my removal from United States in

a reasonably foreseeable future. Exhibit 4, page. 20.

Page 6 of 29
Case 1:21-cv-01128-GPG Document 5: Filed 05/07/21 USDC Colorado Page 7 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980

“C. STATEMENT OF CLAIMS.”

CLAIM THREE: Procedural Due Process Violation.

Supporting Facts: Under the Due Process Clause of the Fifth Amendment, an alien is
entitled to a timely and meaningful opportunity to demonstrate that she/he should not be detained.
Petitioner in this case has been denied that opportunity. I.C.E. does not make decisions concerning
alien’s custody status in a neutral and impartial manner. The failure of Respondents to provide a
neutral decision maker to review the continued custody of petitioner violates petitioner’s right to
procedural due process. [Further, Respondents have failed to acknowledge or act upon the
petitioner’s administrative request for release in a timely manner. There is no administrative
mechanism in place for the petitioner to demand a decision, ensure that a decision will ever be

made, or appeal a custody decision that violates Zadvydas.]

1. Petitioner. On March 24, 2021. I, Miguel Angel Botello send to ICE’s Headquarter a letter
review “400 — Days review letter and release from ICE custody under the established regulation
zadvydas case”. And On April 7, 2021. I was notified under a request form-kite, which I will be
taken to my country. Exhibit 5, page 21.

2. To my Knowledge, the government of Venezuela has not issued travel documents for me.
Indeed, neither ICE nor Venezuela have provided any indication that Venezuela would accept me

in the reasonably foreseeable future.

Page 7 of 29
Case 1:21-cv-01128-GPG Document 5 ' Filed 05/07/21 USDC Colorado Page 8 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980

E. ADMINISTRATIVE REMEDIES.

Petitioner, I, Miguel Angel Botello, have exhausted my administrative remedies to the
extent required by law, and my only remedy is by way of this judicial action. After the Supreme
Court decision in Zadvydas, the Department of Justice issued regulations governing the custody
of aliens removed. See 8 C.F.R. § 241.4. My order of removal became final On February 24, 2020.
At my “90-day” custody review, On Mayo 24, 2020. ICE decided to prolong my detention. It made
the same decision On November 16, 2020, On December 07, 2020 and On March 15, 2021.
Despite fourteen months now having passed since my removal order, ICE continues to keep me in

custody.

Petitioner, I have cooperated fully with all efforts by ICE to remove me from the United
States:

I submitted expired passport to ICE and driver license. Exhibit 6, page 22-23.
I submitted to ICE birth certificate. Exhibit 7, page 24.

I provided names and phones of my family and friends residing in the United States and at

Venezuela. Exhibit 8, page 25.
I submitted to ICE. Letters certified sent to several Embassies or Consulates. Exhibit 8, page 26.
I provided true and correct name and date of birth about me.

I submitted documents on November, 2020 which show ICE that my country Venezuela is open

to receive flights of others countries. Exhibit 9, page 27.

I cannot take any other action that will ensure the issuance of a travel document and my removal
from United States, because there are not embassies or consulates in territory The United States.
Venezuela has broken off diplomatic relations with The United States. Venezuela does not accept

deportation from United States.

Page 8 of 29
Case 1:21-cv-01128-GPG Document 5 | Filed 05/07/21 USDC Colorado Page 9 of 31

|
Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980
|

F. REQUEST FOR RELIEF

In Zadvydas v. Davis, 533 U.S. 678 (2001), the U.S. Supreme Court held that 8 U.S.C. §
1231 (a)(6), When “read in light of the Constitution’s demands, limits an alien’s post removal
period detention to a period reasonably necessary to bring about that alien’s removal form United
States.” 533U.S. at 689. A “habeas court must (First) ask whether the detention in question exceeds
a period reasonably necessary to secure removal.” Jd. At 699. If the individual’s removal “is not
reasonably foreseeable, the court should hold continued detention unreasonable and no longer

authorized by the statute.” Jd. At 699-700. °

In determining the length of reasonable removal period, the court adopted a “presumptively
reasonable period of detention” of six months. Jd at 701. After six months, the government bears
the burden of disproving an alien’s “good reason to believe that there is no significant likelihood
of removal in the reasonably foreseeable future.” See. Zhou v. Farguharson, 2001 U.S. Dist. Lexis
18239, *2-*3 (D. Mass. Oct 19, 2001) (quoting and summarizing Zadvydas). Moreover, “for
detention to remain reasonable, as the period of prior post-removal confinement grows, what
counts as the ‘reasonably foreseeable future’ conversely would have to shrink.” Zadvydas, 533
U.S. at 701. I.C.E.’s administrative regulations also recognize that the HQPDU has six month
period for determining whether there is a significant likelihood of an alien’s removal in the

reasonably foreseeable future. See 8 C.F.R. § 241.4 (k) (2) (ii).

Evidence showing successful repatriation of other persons to the country at issue is not
sufficient to meet the government’s burden'to establish that an alien petition will be deported in
the reasonably foreseeable future. See Thompson v. INS, 2002 U.S. Dist. Lexis 23936 (E.D. La.
September 16, 2002) (government failed: to show that alien’s deportation to Guyana was
reasonably foreseeable where the government offered historical statistics of repatriation to
Guyana, but failed to show any response from Guyana on the application for travel document that
I.N.S. and the petitioner had request). Rather for the government to meet its burden of showing
that an alien’s repatriation is reasonably foreseeable, it must provide some meaningful evidence

particular to the individual petitioner’s case.

Page 9 of 29
Case 1:21-cv-01128-GPG Document 5 {Filed 05/07/21 USDC Colorado Page 10 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980

F. REQUEST FOR RELIEF

An alien who has been detained beyond the presumptive six months should be released

where the government is unable to present documented confirmation that the foreign government
at issue will agree to accept the particular individual in question. See Agbada v. John Ashcroft,
2020 U.S. Dist. Lexis 15797 (D. Mass. August 22, 2002) (court “will likely grant” habeas petition
after fourteen months if I.C.E. is “unable to present document confirmation that the Nigerian
government has agreed to [petitioner’s] repatriation”); Zhou, 2001 U.S. Dist. Lexis 19050 at *7
(W.D. Wash. February 28, 2002) (government’s failure to offer specific information regarding
how or when it expected to obtain the necessary documentation or cooperation from the foreign
government indicated that there was no significant likelihood of petitioner’s removal in the

reasonably foreseeable future).

Petitioner, I Miguel Angel Botello, iave demonstrated good reason to believe that there is
no significant likelihood of removal in the reasonably foreseeable future. I have been in custody
for fourteen months—well beyond the presumptively reasonable period of six months, I have
cooperated with all efforts to deport me to Venezuela, including by submitting multiple grievances
to complain that the deportation has yet to occur. For the past six months, ICE has been
representing to me that they have a travel document, but they have not effectuated my deportation.
A USS. government official has made public comments that deportations to Venezuela cannot be
carried out. Although [Jose Osorio (first cousin)] and Jose Osorio Echegaray (Civil Action No. 20-
cv-00636), (District Court for the District of Colorado). at the Aurora Contract Detention Facility,
operated by GEO Group, Inc., at 3130 North Oakland Street., Aurora, CO 80010 (“Aurora
Detention Center”)., two fellow citizens of Venezuela who were convicted like me, taken into ICE
custody at this same facility months before me and also subject to a final order of removal, were
released on October 23, 2019 and April 16, 2020 respectively. This is another case (Civil Action
No. 6:20-cv-00497 SEC P.) on December 16, 2020, (Barco v. Witte, 2020 U.S Dist. LEXIS
238108). She was release (granting petitioner). United States District Court for the Western
District of Louisiana Lafayette Division. This is another case (Civil Action No. 6:20-cv-00866
SEC P.) on October 14, 2020, (Balza v. Barr, 2020 U.S. Dist. LEXIS 190555). | She was release

Page 10 of 29
Case 1:21-cv-01128-GPG Document 5 iFiled 05/07/21 USDC Colorado Page 11 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980

F. REQUEST FOR RELIEF
(granting requiring the immediate release petitioner). United States District Court for the Western
District of Louisiana Lafayette Division. This is another case (Civil Action No. 5:19-cv-118-DCB-
MTP.) on October 29, 2020, (Rangel v. Gillis, 2020 U.S. Dist. LEXIS 201578) He was release
(Granted).United States District Court for the Southern District of Mississippi, Western Division.

The “evidence” presented by the government to rebut this showing is comprised of repeated
statements that “[t]he Embassy of Venezuela has issued a travel document and my removal will
occur in the reasonably foreseeable future.” ICE made this statement to me, on November 16,
2020, on December 07, 2020 and again on March 15, 2021. However, ICE has refused to present
this travel document to me. Exhibit 10, page 28-29.

WHEREFORE, Petitioner I, Miguel Angel Botello, pray that this Honorable Court grant the
i

following relief:

(1) Assume jurisdiction over this matter;

(2) Order Respondents to show cause, within three days of filing this petition, why the writ of
habeas corpus should not be granted; and set a hearing on this matter within five days of
Respondents’ return on the order to show cause, pursuant to 28 U.S.C. § 2243;

(3) Grant Petitioner a writ of habeas corpus directing Respondents to release Petitioner from
custody immediately, under reasonable conditions of supervision;

(4) Order Respondents to refrain from transferring the Petitioner out of the jurisdiction of the
I.C.E. Denver Field Office during the pendency of these proceedings and while the Petitioner
remains in Respondents’ custody;

(5) Award Petitioner attorneys’ fees and costs under the Equal Access to Justice Act (EAJA), as
amended, 5 U.S.C. § 504 and 28 U.S.C. § 2412, and on any other basis justified under law, as
the position of the United States in this case is not substantially justified;

(6) Grant any other release that this court deems reasonable and proper.

Page 11 of 29
Case 1:21-cv-01128-GPG Document 5 ‘Filed 05/07/21 USDC Colorado Page 12 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980

‘Index.
Exhibit 1: Final removal order of the immigration Judge...............:.cccceeeee 13-16

Exhibit 2: Notice to Alien of file Custody Review May 24, 2020. Notice to Alien of

Interview for Review of Custody Status. ............cccec eee eee esse eee ee ene ene eee ene 17

Exhibit 3: Decision to Continue Detention date on November 16, 2020 and
December 07, 2020...........ccc cece cece cece een e eee ee eee ee eee eeeneneneeeeeeeeenennens 18-19

Exhibit 4: Decision to Continue Detention on March 15, 2021 ...................06. 20

Exhibit 5: Request form-kite letter review “400 — Days review letter and release

from ICE custody under the established regulation zadvydas case”’.................. 21
Exhibit 6: Copy of passport expired and driver license ..................c.sceeee 22-23

Exhibit 7: Birth certificate, names and phones of my family and friends residing in

the United States and at Venezuela........ 0... ce cece ccc cece cece eee ceeneceeunecenees 24-25
Exhibit 8: Letters certified sent to several embassies or consulates................... 26

Exhibit 9: Documents which show ICE that my country Venezuela is open to

receive flights of others COUNTIICS..............cce eee eee eee eee ne eee eee eens ones teeeneeues 27

Exhibit 10: Request form-kite solicited to ICE about travel document issued for

Venezuela's ZOVErNMENt...... 0... cece ec ee een cece scene e eee eee ene eneeeeeeeeeeee es 28-29

Page 12 of 29
eee en soe Rn eet tame ee
ciir2

Case 1:21- Cs OTS Gh Be BRgUumeny gu el ALES p3/Or/21 WARS Goigrado BFS {8 of 31

ase

 

   

is

UNITED STATES DEPARTMENT oe

“Fo

EXECUTIVE OFFICE FOR IMWOG ACE

 

   

 

AURORA IMMIGRAEK E

Respondent Name: Alien,
BOTELLO, MIGUEL ANGEL - 121688

Ridge
Address: In i moval Pro
3130 N. OAKLAND ST. Inifiaeedsey aire
AURORA, CO 80010 Homeland Sect
Attorney Name: Date
Attorney Address:

é ORDER OF THE IMMIG

 

a * Hie ie
Both parties waived the issuance of a formal oral decision! it « is ee

 

 

Tl. Applications for Relief

 
    

Respondent's application for: “ Oo : (one if ae . .
A. Asylum/Withholding/Convention Against Torture 7 po -

O Asylum was OJ granted U) denied O witidravin

O Withholding of Removal under the INA was Oo srinied O denied 0 withdrawn.

C) Withholding of Removal under the Convention Agtinst, Torttire was O) granted O denied

OQ) withdrawn. So S20N “EER We,
CO) Deferral of Removal under the Convention Against ‘Torture vi was d granted 0 denied O

withdrawn. BPR ore ose
O Respondent knowingly filed a frivolous epplictah or asyluth after notice of the
consequences, .

B. Cancellation of Removal i Fin ty or Oo 7

© Cancellation of Removal for Lawful Per manent Resideits under INA § 240A(a) was
O granted O denied O withdrawn. ‘
CO Cancellation of Removal for Nonpermanent nae under INA § 240A(b)(1) was

a INAYE

  

. Number 216-158-980 P 1 of 3
Pagé130f290 Be “see

vt

ann ee

 

 
Case 1:21-cv-01128-GPG Document 5 ‘Filed 05/07/21 USDC Colorado Page 14 of 31
Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980 Exhibit 1

on nee encom Spe maga
O granted O denied 0 withdrawn. ees
O Special Rule Cancellation of Remova! unt id
oO denied O withdrawn.

C. Waiver
CO) A waiver under INA §
was C] granted O denied withdrawn.

 
  
     
  
  
  

D. Adjustment of Status
O Adjustment of Status under INA §
was O granted O denied
Owithdrawn.

E. Other

Il, Voluntary Departure

“O Respondent's application for O pre- -conelision
departure was UO) denied OU granted. 2
C) Further information regarding voluntary cepa

IV. Removal

O Respondent was advised of the limitation on discis re
as ordered. : :
0 Respondent's status was rescinded under INA: §3 2

O Other:

Appeal: Department of Homeland Security:
Respondent:

trie! Ny
"ayer: 216-158-980 Page 2 of 3

Page 14 of 29 oO
HG.

ee ee eee

 

 
Case 1:21-cv-01128-GPG Document5 Filed 05/07/21 USDC Colorado Page 15 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980

Rowen ae neatly HOE DIOON AI LITO DIOR NIIT I me ee

Appeal Due:

       
  
   

This document was served:
Via: [ M ] Mail | { P ] Personal Service | [ E } Electronic.
To: [] Alien | [P} Alien c/o custodial officer | [] ‘Alien's att
By: Lubchenco, Kendra , Court Staff *

Date: 02/24/2020

a eae “iy
OEY HOGA
CLV IG ey

A? URRET

syuajs

 

Exhibit 1

ed

 

 

 
Case 1:21-cv-0LLAR ERG o BASUME gta ANB BaEIG*+ WHE se9yoOF° EXAM Lo Of $+

nner etna = nang nent re

U.S. Department of Homeland Security
Immigration and Customs Enforcement Warning for Failure to Depart

Name: . Field Office: File #: .

BOTELLO, MIGUEL ANGEL DVS-T 216 158 980
Section 243(a) of the Immigration and Nationality Act provides, in part, that:
g by reason of being a member of any of the classes.

 

 

 

 

 

Any alien against whom a final order of removal is outstandin

described in section 237(a) who— .
“(A) _.willfully fails or refuses to depart from the United States within a period of 90 days* from the date of

the final order of removal under administrative processes, or if judicial review is had, then from the date

of the final order of the court, ,
(B) _ willfully fails or refuses to make timely application in good faith for travel or other documents

necessary to the alien’s departure, .
(C) _connives or conspires, or takes any other action, designed to prevent or hamper or with the
purpose of preventing or hampering the alien's departure pursuant to such, or ,

(D) _ willfully fails or refuses to present himself or herself for removal at the time and place required by
the Attorney General pursuant to such order,

shail be fined under title 18, United States Code, or imprisoned not more than four years (or 10 years if the alien

is a member of any of the classes described in paragraph (1)(E), (2), (3), or (4) of section 237(a)), or both.

Nothing in this section shall make it a violation to take proper steps for the purpose of securing cancellation of or
exemption from such order of removal or for the purpose of securing the alien’s release from incarceration or custody.

Any action immigration and Customs Enforcement may take to obtain a travel document for your departure or to remove
you will NOT relieve you of the liability for compliance with the provisions of law referred to in the first paragraph above.

* Section 241(a)(1)(C) provides for the extension of the statutory removal period if the-alien refuses, during the removal period, to
make application in good faith, for a travel or other document necessary for the alien’s removal or departure or conspires or acts to

 

revent the alien’s removal subject to an order of removal. _-
Date Order Final: Ordered Removed under Section:
February 24, 2020 237a1B ,

 

  
   
  

Pea OTe

3 Shs Re ag pee eas 2
Seas ee
Rec

   

Served By: (Print Name and Title of Officer)

M 8867 KINSEY, Deportation officer March 31, 2020

 

 

 

 

 

 
  

 

    
    

     

Officer's Signature: , Eegation of Service: CO sub-Office
3130 NORTH OAKLAND STREET

— AURORA CO 80010

Served On: (Alien’s Signature) Date:
March 31, 2020

3a a TAAL ane Pee Fate GOR A mee TET eT
ee) Wanna sum Sersa Cou ES
“at ena coitus sos COPY, OFM attached) geen
as rtified' MailiSenvicezsus cece

  

 

Attach certified mail receipts here.

 

 

Right Index

 

 

Form |-229(a)

(Revised 12/04/02)
Page 16 of 29

 
Case 1:21-cv-01128-GPG Document 5 : Filed 05/07/21 USDC Colorado Page 17 of 31

Case 1:21-cv-01128-GPG

cee ae mr eget nee

US, Departament of Remeland Seonrity wo 2
‘Enforcement and Removal Operations .

13443 E Coley Ave .

(Cuntenaial, CO 90211

U.S, Immigratio
and Customs
Enforcement
Date: March $7, 2020
BOTELLO, MIGUEL Ad A216 158 980
Denver ICE Contract Detention Facility
3130.N Oskiand St
- Aurora, CO 80010

Notice to Alien of File Custody Review

You are detained in the custody of U.S. Immigration and Customs Enforcement (ICE) and you ere
required to cooperate with ICE in effecting your removal from the United States. IfICE hes not
removed you from the United States within tht reanoval period as set forth in INA 241(e) (aormally 90-
days of either: 1) your entering ICE castody with a final order of removal, deportation or exclusion, or '
2) the dato of any final order you receive wiille you are in ICB custody), ICE's Deciding Official will .
review your case for consideration of release on an Order of Supervizion. Release, however, is
dependent on your demonstrating to the satixfaction of the Attormey General that you will net pose a
danger to the community and will mot present a flight risk.

The Deciding Official

‘Your eurtody status will be reviewed on or about: - May 24, 2028 i
may céusider, but is not limited to considering the following: 1
Cximital convictions and criminel conduct; :
Other cziminal and immigration history,
Sentenoe(s) imposed and time actually served; ,
other defaults;

History of escapes, failorée to eppear for judicial or other proceedings, and

1
2
3.
4
5. Probation bistory;
6.
7.
8.
9

10. Any available mental health reports.

You may sulmit any documentation you wish to be reviewed in support af your release, prior to the
date listed above, to the attention of the Officer and address below. English translations osust be
provided pursuant to 8 CFR 103.2(b)(3). An attorney or other person may submit materials on your
behalf. The deciding official will notify you of the decizion in your cass. Attached to this notice is a
list of free or Jow cost legal representatives who may be able to provide apsistance to you in rwenerine

‘your care - .
(

Decision to Continue Detention

DOTELLO, Miguel Angel A216 158 980

Pago 2 . : :
If you have not been released or removed from the United Stxies at the expiration of the three-

motith period after this 90-day review, jariediction ef the castody decision in your case will be

transferred th the ICE Headquarters (ERO Removal Division), Potomac Center North, 500 128

Street SW, Washington, DC 20536. The ERO Removal Division will thereafter conduct a

custody review and will meke a determination regarding whether you will contimue to be

detained pending removal or may be released.

_Toamist in the ERO Removal Divislon custody review, you will be afforded a personal
interview. ‘You and your representative who has filed a Form G-28, Notice of Entry of .
Appesssnce, if any, will be notified of the date and time of the interview approximately 30 days
peor to the scheduled interview date. ‘This interview may be in parson or through a video
teleconference. If BRO needs to change the date of the interview, ERO will provide notice to
you aid your representative who hes filed a Form (+28, Notios of Entry of Appearance, if any.

You may bé scegenpanied duriog the interview by a parson of your choice, subject 10
sect ea a daeaton elit as ng wi o in able stead the
interview at the ocheduied time. . .

‘You may submit any additional documentation in English you wish to be considered in
support of your relesse at the time of the interview or via mail service up to Sive business days
pelor to the scheduled time of your interview to the following address: .

Denver CDF (GEO)
3130 Necth Oaldand Street _
Aurora, CO 90010 .

Such documentation should contain a cover letter indicating that the material is subaritted .
in support of your Post Order Custody Review personal interview. ‘An attomey or other parson |
may sobnilt materials on your bebalf. . |

You are required to complete the below infomation. |
1 dat{£)_ de not___ want « personal interview. ,
Ifyou do want an interview, please check the appropriate bex(es) below:
Cheok this box if you need en interpreter for your interview.

LanguageDislect:__sfitents be

Nene Hach Seana mon

‘D I will be assisted at this interview by s representative of smy own choosing.
Naine: ‘ __
If your representative has not filed a G-28, Notice of Entry of Appearance, on your
behalf, you are responsible for notifying any other person you have selected to ast you '

f

Miguel Angel Botello

Page 17 of 29

A# 216158980 Exhibit 2
Offs of Exferoomant and Removal Operations
us. of Homeland Security
13445 BL Caley Avennt
‘Cmtennial, OO $0111
US. Immii
and Cute
Enforcement
BOTELLO, Migual Angel A216 158 980
c/o Iminigration and Customs Enforcement
Denver Field Office
Decision to Continue Detention

This letter is to inform you that your custody status hes been reviewsd, and it hes been
dotermined thet you will not be released from the custody of U.S. immigration and Costorns
Enforcement ((CE) at this time. ‘This decision bas been made based on a review of your file,

‘ consideration of the informetion you submitted to ICE's reviewing officials on 04/21/2020, and
upon review of the factors for consideration set forth at © CEFR. § 241.4(0), (f), and (®).

As explained below, after such review, ICE bas deteamined to maintain your custody becenss:

© You have not demonstrated thet, if released, you will not:
° Poss s danger to the community, to the safety of other persons, or to property.

Pose n significant risk of fight pending your removal fron: the United States.

© ICBis it receipt of or expects to sevcive the necessary travel documents t0 effectuate
your ranoval, and removal is practicable, likely to occur in the reasonably foreseeable

fonnre, and in the public interest.
JCE has mede such determiaation based upon: ‘The Significent Likatibood of Removal inthe
Forteseshis Future.

Reasonably ;
Based on the sbove, you ore tp ramein in ICE custody pending your removal from the United
States as ICE is unable to conchade thi the factors set forth at 8 CER § 241.4(0) have been
‘eatiafied. You are advised that you must decnonstrate that you ary making reasonable efforts to
cay i at ae ct yos canoe! Yoru to advise aay
by

(

Decision to Continue Detention
BOTHLLO, Mil Ange 4216154 90

of the date, time, and Jooation of the interview. The representative must be at least 18
yours of age.

Yoo will be sant a separate Notice ) Alien of Interview for Review of Custody Status

aproicimately $0 days bedbce the interview is wcheduled If yoo wish to request additioual time

to prepare for the interview, you amet notify your deportation officer within five business-days of
to. case

wee Jiriedictien over your dase transferring to

‘You twill be notified of the decision in your case when the custidy revidw lins been concluded by
the ERO Removal 7

 

(Offtioar to consplote beth (2) and (b) below.)
@ °1__MBiogy Ss Deartation Officer
‘Name of IGE Officer ‘Tite
certify thet I served with a copy 6f

Name of detniney
this document at Deaver GDF. ca,
: irtitution Dee

a
Tha

_ T cartify thint I steved the custidian ____-

®
Name of Official
~~

at
Institation

Title m
__ ith 8 copy of this document.
— >
rane Pog _ pat: 05-22 - lode

~ Attoeney of Resord or Designated Representative
ox A-File

~

)

3

 
Case 1:21-cv-01128-GPG DOCUMEFE Ses Pies Cloned? 1 WipheiSyasvado Batisie38 of 31

,
Office of Enforcement and Removal Operations
U.S. Department of Homeland Security

500 12th Street, SW
Washington, D.C. 20536

     

 
 

Sexy) US. Immigration
and Customs
orcement

  
 

  

BOTELLO, Miguel A216 158 980

C/O Immigration and Customs Enforcement
Denver Field Office

Decision to Continue Detention

This letter is to inform you that the U.S. Immigration and Customs Enforcement (ICE) has
reviewed your custody status and determined that you will not be released from custody at this
time. This decision was based on a review of your file record, personal interview and
consideration of any information you submitted to ICE reviewing officials and upon review of
the factors for consideration set forth at 8 CFR. § 241.4(e), (f), and (g).

You are a native and citizen of Venezuela who was last entered the United States as a non-
immigrant visitor. You have a criminal conviction for sexual assault. An immigration judge
ordered your removal from the United States to Venezuela. You filed a Motion to Reopen

(MTR) with the immigration court and your MTR was denied.

ICE ERO is in possession of a travel document to facilitate your removal from the United States.
You are a threat to public safety due to your criminal history, therefore you are to remain in JCE
custody at this time, as ICE is unable to conclude that the factors set forth at 8 CE.R. § 241.4(e)

have been satisfied.

This decision, however, does not preclude you from bringing forth evidence in the future to
demonstrate a good reason why your removal js unlikely. You are advised that pursuant to
Section 241(a)(1)(C) of the Immigration and Nationality Act (INA) you must demonstrate that
you are making reasonable efforts to comply with the order of removal, and that you are
cooperating with ICE efforts to remove you by taking whatever actions ICE requests to affect

your removal.

You are also advised that any willful failure or refusal on your part to make timely application in

good faith for travel or other documents necessary for your departure, or any conspiracy or
actions to prevent your removal or obstruct the issuance of a travel document, may subject you to

criminal prosecution under 8 USC § 1253(a).

11/16/2020
Annette Joseph Date

Unit Chief

 

www.ice.gov
Page 18 of 29

 
Case et ero PP erb1i28- CPG Miguel Angel Botello A# 216158980

,fy Colorado Page 19 of 31
cumentS ‘Filed 05/07/21 USDC Exhibit 3

os cermannere es ~ Office of Enforcement and Removal Operations

U.S. Department of Homeland Security
500 12th Street, SW
Washington, D.C. 20536

US. Immigration
and Customs
orcement

 

BOTELLO, Miguel A216 158 980

C/O Immigration and Customs Enforcement
Denver Field Office

Decision to Continue Detention

This letter is to inform you that the U.S. Immigration and Customs Enforcement (ICE) has
reviewed your custody status and determined that. you will not be released from custody at this
time. This decision was based on a review of your file record, personal interview and
consideration of any information you submitted to ICE reviewing officials and upon review of

the factors for consideration set forth at 8 C.F -R. § 241.4(e), (f), and (g).

You are a native and citizen of Venezuela who was last entered the United States as a non-
immigrant visitor. You have a criminal conviction for sexual assault. An immigration judge
ordered your removal from the United States to Venezuela. You filed a Motion to Reopen

(MTR) with the immigration court and your. MTR was denied.

ICE ERO is in possession of a travel document to facilitate your removal from the United States.
You are a threat to public safety due to your criminal history, therefore you are to remain in ICE
custody at this time, as ICE is unable to conclude that the factors set forth at 8 C.F.R. § 241.4(e)

have been satisfied.

This decision, however, does not preclude you from bringing forth evidence in the future to
demonstrate a good reason why your removal is unlikely. You are advised that pursuant to
Section 241(a)(1)(C) of the Immigration and Nationality Act (INA) you must demonstrate that
you are making reasonable efforts to comply with the order of removal, and that you are
cooperating with ICE efforts to remove you by taking whatever actions ICE requests to affect

your removal.

You are also advised that any willful failure of refusal on your part to make timely application in

good faith for travel or other documents necessary for your departure, or any conspiracy or
actions to prevent your removal or obstruct thé issuance of a travel document, may subject you to

criminal prosecution under 8 USC § 1253(a).

 

 

Annette D. Qecgpt 12/07/2020
Annette Joseph 7 Date
Unit Chief

www.ice.gov

Page 19 of 29

SRNL I PY Om erm mera mete ene

 
Case 1:21-cv-01128-GPG Document 5 ‘Filed 05/07/21 USDC Colorado Page 20 of 31
Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980 Exhibit 4

weer ema m- ~ - foment ee - Te + talent nent grtce nA amg eeae. =
Office of Enforcement and Removal Operations

U.S. Department of Homeland Security
500 12th Street, SW
Washington, D.C. 20536

US. Immigration
and Customs
Enforcement

 

BOTELLO, Miguel A216 158 980

C/O Immigration and Customs Enforcement
Denver Field Office

Decision to Continue Detention

This letter is to inform you that the U.S. Immigration and Customs Enforcement (ICE) has
reviewed your custody status and determined that you will not be released from custody at this
time. This decision was based on a review of your file record, personal interview and
consideration of any information you submitted to ICE reviewing officials and upon review of
the factors for consideration set forth at 8 C.F.R. § 241 -4(e), (), and (g).

You are a native and citizen of Venezuela who was last entered the United States as a non-
immigrant visitor. You have a criminal conviction for sexual assault. An immigration judge
ordered your removal from the United States to Venezuela. You filed a Motion to Reopen

(MTR) with the immigration court and your MTR was denied.

ICE ERO is in possession of a travel document to facilitate your removal from the United States.
You are a threat to public safety due to your criminal history and an enforcement priority;
therefore you are to remain in ICE custody at this time, as ICE is unable to conclude that the
factors set forth at 8 C.F.R. § 241.4(e) have been satisfied.

This decision, however, does not preclude you from bringing forth evidence in the future to
demonstrate a good reason why your removal is unlikely. You are advised that pursuant to
Section 241(a)(1)(C) of the Immigration and Nationality Act (INA) you must demonstrate that
you are making reasonable efforts to comply with the order of removal, and that you are
cooperating with ICE efforts to remove you by taking whatever actions ICE requests to affect

your removal.

You are also advised that any willful failure or refusal on your part to make timely application in

good faith for travel or other documents necessary for your departure, or any conspiracy or
actions to prevent your removal or obstruct the issuance of a travel document, may subject you to

criminal prosecution under 8 USC § 1253(a).

Annetta D. 3/18/2021
Annette Joseph Date

Unit Chief

 

www.ice.gov
Page 20 of 29

 
Case 1:21-cv-01128-GPG Document 5 ‘'Filed 05/07/21 USDC Colorado Page 21 of 31

Case 1:21-cv-01128-GPG

7 ON eaTNybenE = +

400 - DAYS REVIEW LETTER AND RELEASE FROM LC.E CUSTODY UNDER THE
ESTABLISHED REGULATION ZADVYDAS CASE.

Botello Miguel Ange! .,
A# 216158980

Aurora /1.C.E.

Processing Center

3130 North Oektand Street
Aurore, Colorado 80010.

Headquarters Post — Order Detention Unit
U.S. Department of Hometand Securtty
immigration and Customs Enforcement

Offics of Enforcement and Femovel Operations
500 12" Street, SW

Washington, D.C. 20636

Miguel Angel Botello

A# 216158980 Exhibit 5

~ ee . ee

> ~nenmperiermmamitemmenis <n
} request that I.C.E. review my custody status while taking the following information into

consideration, because | believe to quellfy for release under an order of supervision. |
have been in detention for more than 400 days after my removal order became final
February 24, 2020, it ie unlikely that | will be deported to Venezuela in the reasonably
foreseeable future. | am not danger to public safety and nor am i a flight riek. | would like
release under ZADVYDAS RULE.

| entered the United States On March 19, 2017. My home country not accept my
deportation, because Venezuela's Goverment hes broken off diplomatic relations with
Goverment United States. Venezuela’s Government hes refused to accapt deportation
from united etates for many months and there are not flights allowed from United States
fo Venezuela.

{am not danger to public safety becauees | leamed from my mistake during tis time
incarcerate in County's Jail of Salt Lake City. | begen to mies my family, friends and !
began to feel mentally tortured for that | don't know when is my release. | miss my
freedom. | have reaiized that | hurt someone special in my family and | take full
feeponsibiiity for my actions. | am regret any inconvenience to my family. f am regretful
for my own mistake. | took several programs in Aurora /1.C.E. Processing Center these
Programe did help in my itfe.

1 am not e significant flight riek, because ! wit! live at 525 Alamosa Avenue Colorado
81101. Phone (718) 206-0547
@ released, | will concentrate on working, fo leam English, strengthen my spit and

| supporting my family in United States and In Venezuela. | am prepared to comply with all
feetictions imposed on me as part of my releses. | have a family in Venezuela and United
‘States that | need to show my love and support. | will try to make up my family. | have
cooperated with .C.E.S'S efforts to remove me from United States.

 

a eee eg en ite;

ances’ — ae ete love nmny 2
[>< ‘2-23-2|

 

AURORA PROCESSING CENTER (REQUEST FORM - KITE)

 

 

Bstelle Misv
Batelle Miguel _ ¢ Venezolano gi6ist
A3-105-4 03-23-2024
Botello Mique! Ait 216168080 ote an Otloer Signatre
owe! maRKY REQUEST MARGUE BU PEDOMENTO Other Request:
“ Qcounr © CORTE t God Ts yew Copyt
D UBRARY D RBUOTECA This decomaT; Ts ee dayg
© PHONE CALL Q LLAMADAS TELEFONICAS $«feveew lel Tee and
| submitted passports expired to 1.C.E. O eaten se Crom see Culls or
: : Bla ligshad Cequidtion in
+ [submitted to 1.C.E. birth certificate and others documents. ZAD YB } ,

- I provided names and addrees of my family thet leaving in the United States.
| provided names and phones of my femily residing in Venezuela.

- provided true and correct name and correct date of birth.
| submitied documents that show I.C.E. that my country Venezuela is open to

feceived

DATE: he fy

 

 

 

 

 

receive flights of others country.

- leomplied with ail conditions set on my release. Compinted VES Wf noo BY: bkmcus,

+ Faubmitied fetiers certified to different Embassy and Consulates. | did request your 7
help if tis possible that them fo eccept me.

+ Joannot take any other action that will ensure the issuance of # travel document : (Dass
and my removal from United Sistes because do not there are embessy or . i, taal Moasken DIG °0 Wi d-202)
consulate in territory of United States. Dill vigvel _ . Venezolan J leles a8 | TMEDATE STAMP

- Venezuela's Government hes broken off diplomatic relations with the United 105" . ont.

see
For these reasons, | respectfully request that | be released under en order of Your
supervision so that { may retum fo lawful employment, and no longer be a financial 6 cover 8 sore aes " oe
“me , ” BONE CL stu D LLAMADAS TELEFONICAS aber!” The LetTer
‘Maphone sunbechiareme de tatiene “Yoo pays under ZAM OAs.
remo — lie t Kinsey Plesse. “thanks.”
Botello Migue! Ange!
A# 216158900
Pa f ZF was whrme/ Elst ts GNM continue
ge 21 of 29 fo Ucnez usta

 

3 “ree ay kinzey DATE: Lif

 
Case 1:21-cv-01128-GPG Document 5 ‘Filed 05/07/21 USDC Colorado Page 22 of 31
Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980 Exhibit 6

q

 

Tomer ee
rem ine S

'

ene eee

ewes

 

eae

ACIONES.

SERV:

2B

 

ra

 

: i a . " i . Mets m
PA, ne atest |
on \ ‘ Ey és aan] “
Via vn geal Heian ie

be TE, te ted
" . t .

 

 

i
"
‘ :

1

pic ae Oe
TESST REI MELEE ELISE SD
, PL PE EERE UE Pa eee Ee

a as A

A ee Ae

‘3
Pe
%
g

%

2

cee
Tee
fe

i

 

i} i ee ee
Be cee

 

nee Rm Pere Tete mene ee

Page 22 of 29

 
Case 1:21-cv-01128-GPG Document 5 ‘Filed 05/07/21 USDC Colorado Page 23 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980 Exhibit 6

a . aha OT LE ENE RElttenrte my ates ae

 

 

 

 

 

| zaez7e076 ‘
I UTYFTLON 1
: Rav. O4N5/2016
| osrzerie72 \
1
1
i
' ; i 4
‘Petr sel une f Fy
any-change ppl 10 days. Sa
CLASS: D- ALL VEHICLES NOT REQUIRING A COL ba
- bid
END: None ie
Ls
.
‘ REST: A-No Restrictions
+
neencenemgmmnemen

Patente di Guia

eee CestResectall

  

Cepeda

   

5 mIORTATE: En Ln min ptr ar nn oti on
determined, paro of sobreviene sigin knees incapeciie fisica, mental e legeimente
al Cistar © cusntio maar condduce on condiciones que « pongen en peigrote vogoited du

=i Tien

1astee22/9

1770073 7°99 a
LA SOLICITUD DE RENOVACION DE ESTA LICENCIA Nad)
DEBERA SEREFECTUADA 60 DIAS ANTES DE SU VENCIMIENTO ‘

. este,

*~.
2

 

Page 23 of 29

 

 
Case 1:21-cv-01128-GPG Document 5 'Filed 05/07/21 USDC Colorado Page 24 of 31
A# 216158980 Exhibit 7

Case 1:21-cv-01128-GPG Miguel Angel Botello

Republica Boliveriuna de Venezuela
Alcatdia det Municipio San Fetipe
Estado Yaracuy
Dreccion de Registro Ciyit

   

: Publicada en Gaceta Oficial Municipal Extraordinarta N° 09 de fecha primero de
Septiembre del dos mit diez (01-09-2010) emanado por el Despacho del Ciudadana
Alcalde de! Municipio San Felipe det Estado Yaracty, dem de Nactmiemto N° Mit
Sexenta y Siete (1067). ARO: 1.972. Elena, de Serva... Primera Autoridad Civil del

 

4
3
‘
a

   
  
    

esta Ciudad, nacié un nifio que tiene por nambre: MIGUEL ANGEL, quien es su hijo

ye (MAtural.- Fueron testigos presénciales de este acto fueron las Citadadanos: ALBERTO

’ a FRANCISCO PALENCIA, de veinticuatro afios de edad soltcra, Maestro Rural y

; S ANGEL AVILA, de veintidés aios de edad, sohero, Mecdnico, ambos de este domicilio.-

Leida la presente acta af Presentante y testigos manifestaron conformidad y firman..

p Prefecto.- Presemante.- Testigos.- Secretaria... Firmas Hegibles.- Es copia fiel y exacta

EE de su original que ia contiene en San Felipe. a los Das (02) dias del mes de Mayo Z
Ff’ del Dos Mil Trece (2013),- AROS: 201° y 153°

 

:
,&
55
gic
z
2
em...

ARG Ste °
Page 24 of 29

https://outlook.office.com/mail/inbox/id/A; DUwLWQ1MzQtNGFhMio... 6/24/2020

 

 
Case 1:21-cv-01128-GPG Document 5 'Filed 05/07/21 USDC Colorado Page 25 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980 Exhibit 7

Botello, Carmen
Hernandez, Dolores
Bravo, Maria

Lugo, Islanda

Leon, Gustavo

Loreto, Zoraida

Gimenez, Victor
Carlos, Rodriguez

Katty Lugo

1 Seamer er iaentenes ~ mca Pape He -

Family and friends at Venezuela.

011-58-424-5108119 Yaracuy state.
011-58-416-8537672 Yaracuy state.
011-58-412-1546985 Yaracuy state.
011-58-424-5431721 Yaracuy state.
011-58-416-3800004 ' Anzoategui state.
011-58-414-3942504 Anzoategui state.

Family and friends at United States.

385 - 313 - 5363 Salt Lake City.
801 - 471 - 5072 Provo — Utah.
385 - 528 - 8885 Layton - Utah

Page'25 of 29
7027 2400 DOOD Se47 Baby

7017 2400 OOD0 Suu? wauo

Case 1:21-cv-01128-GPG Document 5 'Filed 05/07/21

CNOA NMR: Etat iets cae Samaayphae Fre emma ahewen ©

BUNS Dre eseg Tecie
‘CERTIFIED Neg i ae

  

SSL eae e eT

WU S‘Postal Service’ *

CERTIFIED Paucar - /

eT CeREEA cette

Case 1:21-cv-01128-GPG Miguel Angel! Botello

US Postal Service
‘CERTIFIED MAILS Pera

Meee UA ae

Pa

  
   
   

70317 2400 OO00 SL47 &4S7

% BUSI Tors C asia Ueto

CERTIFIED We RECEIPT

Cue

 

 

 

 

 

 

 

 

 

 

 

 

7037 2400 GOOo SEN? 6126

 

OSs Tekst eos10 7x a
CERTIFIED MAILS RECEIPT 4

Le ROR eel

7017 2400 oGOd Shu? £424

USDC Colorado Page 26 of 31

A# 216158980 Exhibit 8

pte meet ee

Dated On March 02. 2021.

From: Botello Miguel Ange!
A# 216158980
To: Venezuela Embassy or Consulate.

Dear: Ambassador or Consul of Venezuela, My name is Botello Miguel Ange! identify
Card # 11277730 Venezuelan bom | San Felipe - Yaracuy State On September 29, 1972
Reskence in Barcelona — Anzodtegui State Avenue Rio Apariments Rio building 7
apartment 7B.

Jam writing this letter upon requesting of your embassy certain documents: a current
or valid passport or any type of document that will allow me to travel to my native country
Venezuela and allow me to The United States (1.C.E.) custome to secure my precious
deportation. | have 1 year and 1 month with @ full deportation order and still currently
Getained in Aurora/I.C.E. Processing Center at 3130 North Oakland Street, Aurora, CO.
80010, your cooperation would be highly considered. Thank you very much.

Sincerely,

Botello Miguel

A# 216158080
Aurora Contract Detention Facility
3130 North Oekiand Street
Aurora, CO. 80010.

en eer naes

Page 26 of 29
Case 1:21-cv-01128-GPG Document 5 ‘Filed 05/07/21 USDC Colorado Page 27 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  
  
  

 

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980 Exhibit 9
mo 7 saa ntl ne Nein i tte an a ccc ab M ERNE PRN He er et np 7 - me teen inte -  mehayt aire Et Rpts mae
AURORA PROCESSING CENTER (REQUEST FORM - KITE) lecs 7 Ps} o/
“Bs lello Ny sauel Venerol any ZI 6 15 v9 S 0 TIME/DATE STAMP
Name “ Nationality ID # ,
Ad-105-4 QO} -o2$- 202) Cavemen
Housing Unit Date fficer Signature
mar YOUR REQUEST MARQUE SU PEDIMENTO Other Request:
ICE CO INMIGRACION
0 COURT 0 CORTE - Qu Ged this in malron
O LIBRARY O BIBLIOTECA . >
O PHONE CALL 1 LLAMADAS TELEFONICAS Teavel <Te p) for "y de forlal 10%
[1 CASE MANAGER - MARSHAL SERVICE To VENEZUELA,
Telephone number/Numero de teléfono T Ow Send )asT No Veber 2026
This im Permeation.
_ RESPONSE: CAW you ive me balk’
Ou Cannot Ppurdase You’ oS Thal in formalion. (6 igh)
Ayer. You will ke not Fed wher > \eage:
rN £ Ie) ht has been scheduled. T hanks:
Completed YE N B 2 Rar ome pare: 2-1-6202)
AURORA PROCESSING CENTER (REQUEST FORM - KITE) 23 a
Boletlo Mrau e Vene20lano — 26188 980 TIME/DATE STAMP
Name - Nationality ID # S
A3-10%-2 [J -23-2020 a Le
Housing Unit Date Offie6r Signature
MARK YOUR REQUEST MARQUE SU PEDIMENTO Other Request:
ICE O INMIGRACION OK. NO moze EXCUSES
COURT 0 CORTE
O LIBRARY DO BIBLIOTECA My. CourTny 1 open .
CO PHONE CALL DO LLAMADAS TELEFONICAS, fom - Bep DOWN: NICANA

CO CASE MANAGER - MARSHAL SERVICE Lb Avmerfea Air ( nes aud Rep Dom: nicames
Teleph ber/N ro de teléfono .
elephone number/Nume | Venez vela by LAS ER days Friday aun. Sonday.

“Te ERIC o -
oo M Veue2velor T Wart my Deporl as s00n pe

RESPONSE: Nec Fights Oe Attec

You or © ao a

hecase 4X Ors peg segated

Page 27 of 29

—____. pare: L[/ 257223

Completed YES O NOX BY: JG

 
Case 1:21-cv-01128-GPG Document 5 -Filed 05/07/21 USDC Colorado Page 28 of 31

 

 

 

 

 

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980 Exhibit 10
ae . seven cerry end .
AURORA PROCESSING = (REQUEST FORM - KITE) 5-(7-2o & lito
Bo lello M 1g vel 2neZolano Z1b |S8YEO TIME/DATE STAMP
Name Nationality ID #
A3-107-2 95-19-2020 PRirkbofP
Housing Unit Date Officer Signature
| Bin2z62 ofe- fe
MARK YOUR REQUEST MARQUE SU PEDIMENTO Other Request:
O ICE " D1 INMIGRACION 1 Regust bo
O COURT O CORTE have Co £
: Not m
CO LIBRARY O BIBLIOTECA 2 ct
C1 PHONE CALL CI LLAMADAS TELEFONIcAS «=: aSSPor+ F ID Form
O CASE MANAGER - MARSHAL SERVICE .
Telephone number/Numero de teléfono Veneayela \o Aive

 

Prof bo TCE of my nationality ace in my Propety
RESPONSE: l I PX NY]

Eoce hes your pose
CONT. e7 your LCE Aficer.

Completed YES #~ NOOO BY: fom pea DATE: SZC Li ZO

 

 

 

 

 

 

 

 

 

AURORA PROCESSING CENTER (REQUEST FORM - KITE) / 6 xd q/ 7 R ( |
Polello Miguel Venezolano . 2161589X0 TIME/DATE STAMP
Name v Nationality | ID #
AZ-105-4 04 /o7/202) CE2Gra00
Housing Unit Date : ‘Ufficer Signature
MARK YOUR REQUEST MARQUE SU PEDIMENTO Other Request:
@ ICE O INMIGRACION f need a Copy 0 e my
0 COURT O CORTE
O LIBRARY 1 BIBLIOTECA Travel dlocomen! the!
CO PHONE CALL 1 LLAMADAS TELEFONICAS = r
CO CASE MANAGER - MARSHAL SERVICE 1cé ERO _has Fo
Telephone number/Numero de teléfono yn dep ofl alion.
ob . Phase, TthanrkS.

 

RESPONSE: L weed thie To attend

ay, dloument- reples TO process Legal.

por pro Vided ° Page 28 of 29
Completed YES D-—NO- D py S _s«éDATE: 4 I 4 [ qZ
Case 1:21-cv-01128-GPG Document 5 '!Filed 05/07/21 USDC Colorado Page 29 of 31

Case 1:21-cv-01128-GPG Miguel Angel Botello A# 216158980 Exhibit 10

Te ete ee oe ate oman .

! 1
AURORA PROCESSING CENTER (REQUEST FORM - KITE) WYP
Ye FL

<potello Mi 3 vel Venezoloseo, 216158980 |___TIME/DATE STAMP

Name Nationality ID #

AS-109-2 10-19-2020 ee

Housing Unit __ Date Officer Signature \

MARK YOUR REQUEST MARQUE SU PEDIMENTO Other Request:
RICE 0 INMIGRACION~ T need Ta KNOW OVEL

O COURT O CORTE
O LIBRARY O BIBLIOTECA mM Depory Please. ae

O PHONE CALL 1 LLAMADAS TELEFONICAS / ; “To ~Y i,
1 CASE MANAGER - MARSHAL SERVICE ] Ars yS G& blorlYore
Telephone number/Numero de teléfono Vv STa ™ vek “Tore & =) / Ss ] oO Dp y ZL PIC _e
lease. eeoe¢

 

 

 

RESPONSE:

Win — cemove AS srr A5 f° ssrb/e.

FEU pate. 10/22/22

RQ (21-26
GBoTells Ms aye] Venezolane 216188980 TIME/DATE STAMP

Name Nationality ID #
A2-109-2 = 12-01-2020 ZZ

Completed YES NO O BY:

 

 

 

 

 

Housing Unit Date Officer Signature
me YOUR REQUEST MARQUE SU PEDIMENTO Other Request:
ICE O INMIGRACION
G Know,
0 COURT O CORTE ¥F need T a
O LIBRARY O BIBLIOTECA Why yov dont deporled
O PHONE CALL CO LLAMADAS TELEFONICAS 7 ~
O CASE MANAGER - MARSHAL SERVICE me, you have. my Irevels
Telephone number/Numero de teléfono
document, My Covrlry
2 0 De We
RESPONSE: .

LT ree cived new in forrmaehyn £ wal

Subrut to th HQ officer In charge ef your

(use. Z will look inte any orvorseenents that

Con be proolt
lay Page 29 of 29 DATE: je J /ro20

 

Completed YES x NOU BY:
Case 1:21-cv-01128-GPG Document 5 ’Filed 05/07/21 USDC Colorado Page 30 of 31

Certificate

I, Miguel Angel Botello, A # 216158980, hereby certify that on May 5‘ 2021, I mailed this

document via priority legal: Petition for Writ of Habeas Corpus to:

OFFICE OF THE CLERK

UNITED STATES DISTRICT COURT
ALFRED A. ARRAJ COURTHOUSE
901 19" Street., Room A105

Denver, CO 80294-3589

    

Original Signature.

Miguel Angel Botello. Pro se.
A # 216158980

Aurora Contract Detention Facility.
3130 North Oakland Street.
Aurora, CO 80010
Case 1:21-cv-01128-GPG Document 5 Filed 05/07/21 USDC Colorado Page 31 of 31

From:
Miguel Angel Botello

A# 216158980

Aurora Contract Detention Facility
3130 North Oakland Street
Aurora, CO 80010

To:
OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT
ALFRED A. ARRAJ COURTHOUSE
901-19TH ST., ROOM A105
DENVER, CO 80294-3589

I, Miguel Angel Botello A#216158980, am submitting an extra copy of Petition for Writ of

Habeas Corpus under 28 § 2241 for you to stamp an official seal and send it back to me to have

an official proof of my motion please. Thank you very much.

 

Sincerely,
RECEIVED
ven es SOO Wit
MAY 07 2021 High ioe Botello

<EY P, COLWELL
JEFFREY P. ALERK

panne
